TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00654-CR


Hector Ruben Ronquillo, Appellant

v.

The State of Texas, Appellee




FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
NO. D-1-DC-12-201835, HONORABLE MIKE DENTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Hector Ruben Ronquillo filed a notice of appeal from a judgment of conviction for
assault family violence.  See Tex. Penal Code Ann. § 22.01 (West 2011).  However, the trial court
certified that this is a plea bargain case and Ronquillo has no right of appeal.  Ronquillo and his
counsel signed the certification.
		The appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).
 
  
 Jeff Rose, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   October 24, 2012
Do Not Publish